                                                                                           Case 2:21-cv-01019-RFB-BNW Document 37 Filed 09/07/21 Page 1 of 3




                                                                                      1    TYSON J. DOBBS, ESQ.
                                                                                           Nevada Bar No. 11953
                                                                                      2
                                                                                           IAN M. HOUSTON, ESQ.
                                                                                      3    Nevada Bar No. 11815
                                                                                           HALL PRANGLE & SCHOONVELD, LLC
                                                                                      4    1140 N. Town Center Dr., Ste. 350
                                                                                           Las Vegas, NV 89144
                                                                                      5
                                                                                           (702) 889-6400 – Office
                                                                                      6    (702) 384-6025 – Facsimile
                                                                                           Email: efile@hpslaw.com
                                                                                      7    Attorneys for Defendants
                                                                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                                                                      8
                                                                                           and Michael Guirguis, D.D.S.
                                                                                      9

                                                                                      10                               UNITED STATES DISTRICT COURT
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                       DISTRICT OF NEVADA
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                             CYRUS S. WHITTAKER, individually on               CASE NO.: 2:21-cv-01019-RFB-BNW
                                             LAS VEGAS, NEVADA 89144




                                                                                      13     behalf of myself,
                                                     SUITE 350




                                                                                      14                        Plaintiff,
                                                                                                                                               STIPULATION AND ORDER TO
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                             vs.                                               DISMISS ZACHARY POTTS, D.D.S.
                                                                                      16                                                       WITH PREJUDICE
                                                                                             SMILEDIRECTCLUB, LLC; ZACHARY
                                                                                      17
                                                                                             POTTS, D.D.S.; MICHAEL GUIRGUIS,
                                                                                      18     D.D.S.; DOES 1 through 10; and ROE
                                                                                             ENTITIES 11 through 20, inclusive,
                                                                                      19
                                                                                                                 Defendants.
                                                                                      20

                                                                                      21

                                                                                      22
                                                                                                   IT IS HEREBY STIPULATED and agreed by and between Plaintiff, CYRUS S.

                                                                                      23
                                                                                           WHITTAKER, and Defendants SMILEDIRECTCLUB, LLC, ZACHARY POTTS, D.D.S., and

                                                                                      24
                                                                                           MICHAEL GUIRGUIS, D.D.S., by and through Plaintiff and Defendants’ counsel of record that:

                                                                                      25
                                                                                              1) Any and all claims by Plaintiff against Defendant ZACHARY POTTS, D.D.S. related to

                                                                                      26
                                                                                                   this matter in any court, jurisdiction or venue shall be dismissed in their entirety, with

                                                                                      27
                                                                                                   prejudice;

                                                                                      28




                                                                                                                                       Page 1 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 37 Filed 09/07/21 Page 2 of 3




                                                                                      1       2) Although this dismissal extinguishes all of Plaintiff’s claims against Defendant
                                                                                      2          ZACHARY POTTS, D.D.S., this dismissal does not resolve all claims as to all parties and
                                                                                      3          therefore this Action shall remain pending as to Defendant SMILEDIRECTCLUB, LLC;
                                                                                      4          and
                                                                                      5       3) Defendant ZACHARY POTTS, D.D.S. shall be dismissed, with prejudice, from the instant
                                                                                      6          litigation, with Plaintiff and Defendant to bear their own attorneys’ fees and costs.
                                                                                      7          IT IS SO STIPULATED.
                                                                                                                                  PLAINTIFF, IN PRO PER
                                                                                      8                       1 2021
                                                                                            DATED: September ___,
                                                                                      9                                           By:      /s/ Cyrus Whittaker
                                                                                                                                  CYRUS S. WHITTAKER (PLAINTIFF)
                                                                                      10                                          Nevada Bar No. 14965
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                                                                  10833 Wilshire Blvd. #429
                                                                                      11
                                                                                                                                  Los Angeles, CA 90024
                                                                                      12                                          Telephone: 725.696.9635
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                                                                  Fax: 310.300.1426
                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                     SUITE 350




                                                                                      14
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                                                                  HALL PRANGLE & SCHOONVELD, LLC
                                                                                                              1 2021
                                                                                            DATED: September ___,
                                                                                      16

                                                                                      17                                          By:      /s/ Tyson Dobbs
                                                                                                                                  TYSON J. DOBBS, Esq.
                                                                                      18                                          Nevada Bar No. 111953
                                                                                                                                  IAN M. HOUSTON, ESQ.
                                                                                      19
                                                                                                                                  Nevada Bar No.11815
                                                                                      20                                          1140 N. Town Center Dr., Ste. 350
                                                                                                                                  Las Vegas, NV 89144
                                                                                      21                                          Attorneys for Defendants
                                                                                                                                  SmileDirectClub, LLC, Zachary Potts, D.D.S. and Michael
                                                                                      22
                                                                                                                                  Guirguis, D.D.S.
                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                       Page 2 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 37 Filed 09/07/21 Page 3 of 3




                                                                                      1                                          ORDER
                                                                                      2          IT IS HEREBY ORDERED that:
                                                                                      3       1) Any and all claims by Plaintiff against Defendant ZACHARY POTTS, D.D.S. related to
                                                                                      4          this matter in any court, jurisdiction or venue are dismissed in their entirety, with prejudice;
                                                                                      5       2) Although this dismissal extinguishes all of Plaintiff’s claims against Defendant
                                                                                      6          ZACHARY POTTS, D.D.S., this dismissal does not resolve all claims as to all parties and
                                                                                      7          therefore this Action shall remain pending as to Defendant SMILEDIRECTCLUB, LLC;
                                                                                      8          and
                                                                                      9       3) Defendant ZACHARY POTTS, D.D.S. is hereby dismissed, with prejudice, from the
                                                                                      10         instant litigation, with Plaintiff and Defendant to bear their own attorneys’ fees and costs.
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11         IT IS SO ORDERED.
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE

                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                                                                                                                  ____________________________
                                                     SUITE 350




                                                                                      14
                                                                                                                                                  RICHARD F. BOULWARE, II
                                                                                                                                                  United States District Judge
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                                                                                  DATED this _____
                                                                                                                                                                4th of _________,
                                                                                                                                                                          September 2021
                                                                                      16

                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                        Page 3 of 3
